 Case 1-17-01005-ess        Doc 362     Filed 01/22/21     Entered 01/22/21 11:04:07




                                    January 22, 2021




VIA ECF
The Honorable Elizabeth S. Stong
U.S. Bankruptcy Court, Eastern District of New York
Conrad B. Duberstein Courthouse
271-C Cadman Plaza, Ste. 1595
Brooklyn, NY 11201-1800

       Re:     Tashanna B. Golden, et al., v. JP Morgan Chase, et al.,
               Adv. Pro. No. 1-17-01005 (ESS)

Dear Judge Stong:
        This letter is to request that the Court place under seal Exhibit 2 to Dkt. No. 361
filed on January 21, 2021. The document is designated “Confidential” by the Defendants
and was inadvertently filed incorrectly.



                                                     Respectfully submitted,

                                                     /s/ George F. Carpinello
                                                     George F. Carpinello



GFC/sh



cc via ECF:    Counsel of Record

cc via email: Marjorie Peerce PeerceM@ballardspahr.com
              Matthew A. Morr MorrM@ballardspahr.com
